Citation Nr: 0019792	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-39 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral congenital 
hydronephrosis secondary to ureteropelvic junction stricture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


REMAND


The veteran had active duty from June 1957 to October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for a kidney disability.  The claim had 
been denied previously in a July 1959 Board decision.

In October 1996, additional service medical records were 
received into evidence.  In a Supplemental Statement of the 
Case dated in November 1996, the RO determined that the 
additionally received service medical records constituted new 
and material evidence.  Accordingly, the RO reopened the 
claim for service connection for bilateral congenital 
hydronephrosis secondary to ureteropelvic junction stricture.  
Subsequent to reopening the claim, the RO denied it.

In his August 1996 substantive appeal, the veteran indicated 
that he wished to appear personally at a hearing at the local 
VA office before a member of the Board.  In a letter dated 
June 23, 2000, which was mailed to the veteran's 
representative and to the veteran at his last known address 
of record, the Board noted that it needed clarification 
whether the veteran still wanted to attend a hearing before 
the Board.  The veteran was requested to respond to the 
letter within 30 days from the date of the letter or it would 
be assumed that he still wanted a hearing before a member of 
the Board at the RO.  The evidence of record at this time 
shows that neither the veteran nor his representative have 
responded to the June 2000 letter.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing for the 
veteran at the local RO before a member 
of the Board.  A copy of the notice to 
the veteran and his representative of the 
scheduling of the hearing should be 
placed in the record.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



